Citation Nr: 1431982	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  10-35 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for migraine headaches and, if so, whether the claim should be granted.

2.  Entitlement to service connection for joint and muscle pain (claimed as due to a qualifying chronic disability).

3.  Entitlement to service connection for actinic keratoses and solar keratosis  (claimed as due to a qualifying chronic disability).

4.  Entitlement to service connection for asymptomatic skin cancer of the left ear and right upper arm (claimed as due to a qualifying chronic disability).

5.  Entitlement to service connection for rash, to include tinea pedis and erythma annulae (claimed as due to a qualifying chronic disability).

6.  Entitlement to service connection for obstructive sleep apnea with associated fatigue, muscle aches, pain, and insomnia (claimed as due to a qualifying chronic disability).

7.  Entitlement to an evaluation in excess of 10 percent for right knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Although the RO determined that new and material evidence had been submitted to reopen the Veteran's claim for service connection for migraine headaches, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board acknowledges that additional VA treatment records were associated with the paper claims file following issuance of the most recent Statement of the Case.  However, these records are not pertinent to the claims herein decided and are essentially duplicative of previously considered evidence showing ongoing treatment.  Therefore, the Board is not required to return the claims decided herein to the RO for preparation of a Supplemental Statement of the Case.  38 C.F.R. § 20.1304(c).

In May 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  The hearing transcript is associated with the electronic file.

As indicated, in addition to the paper claims file, there is a VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal except as to the Board hearing transcript

The following issues are REMANDED to the Agency of Original Jurisdiction (AOJ):  Entitlement to service connection for joint and muscle pain as due to a qualifying chronic disability; actinic keratoses and solar keratoses as due to a qualifying chronic disability; asymptomatic skin cancer of the left ear and right upper arm as due to a qualifying chronic disability; tinea pedis and erythma annulae (claimed as rash) as due to a qualifying chronic disability; and obstructive sleep apnea with associated fatigue, muscle aches, pain, and insomnia, as due to a qualifying chronic disability.  These issues are addressed in the REMAND portion of the decision below.



FINDINGS OF FACT

1.  Reopening of a claim for service connection for migraine headaches was denied in an unappealed rating decision issued in November 2006; subsequently received evidence includes evidence that is not cumulative or redundant and relates to an unestablished fact necessary to reopen the claim.

2.  Migraine headaches were not incurred in or aggravated by service, and are not etiologically related to service including the Veteran's Gulf War era service.

3.  During the appeal period, the Veteran's right knee disability is manifested by episodes of "locking," pain and effusion into the joint; there is no recurrent subluxation or lateral instability, limitation of flexion or extension, nonunion of the tibia and fibula requiring a brace, or genu recurvatum.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for migraine headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for service connection for migraine headaches are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).

3.  The criteria for a 20 percent evaluation for right knee disability are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40. 4.59. 4.71a, Diagnostic Codes 5258-5010 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

Additionally, the Court has held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).
VA met its duty to notify.  VA sent to the Veteran a VCAA letter dated in April 2008 on the claims, prior to the decisions on appeal.  VA further met its duty to assist the Veteran.  VA obtained all relevant medical records identified by the Veteran and associated these with the claims file.  VA notified the Veteran of those records it was unable to obtain (i.e., Pensacola Naval records) and provided him the opportunity to provide any copies of records in his possession.  The record shows that service treatment records are incomplete.  In such circumstances, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Here, the record shows that the Veteran is aware that the service medical records are incomplete.  VA also afforded the Veteran VA medical examinations in response to the claims herein decided, and provided the Veteran a hearing on appeal.

Under 38 C.F.R. § 3.103(c)(2), a VLJ who conducts a hearing must fulfill two duties: First, the VLJ must fully explain the issues and, second, the VLJ must suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues on appeal and the testimony reflects an understanding of the issues on appeal.  The VLJ essentially complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See also, Bryant v. Shinseki, 23 Vet. App. 488 (2010)

Accordingly, the Board will address the merits of the claim.

II.  Claims to Reopen

The Veteran seeks to reopen a claim for service connection for migraine headaches.  He argues that he has headaches due to service, to include as due to an undiagnosed illness or qualifying chronic disability based on his Persian Gulf War service in the US Navy.

Under the pertinent laws and regulations, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans Claims has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision- makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the plain language of the regulation, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.   In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Having carefully reviewed the evidence of record, the Board finds that new and material evidence has been submitted to reopen the claim for service connection for migraine headaches.  The Veteran's claim was previously denied because evidence had not been presented showing that it was incurred or aggravated by service.  A prior evidentiary defect has been cured by evidentiary submissions since the claim was previously denied.  Specifically, a VA treatment record from Dr. Hitchens dated in June 2008 reflects headaches since 1991, 20 years of headaches, and a diagnosis for mixed migraine headaches.  This evidence is new and material, and raises a reasonable possibility of substantiating the claim.  Additionally, the Board observes that the Veteran has presented a new theory of entitlement under 38 C.F.R. § 3.317 that was not previously adjudicated.  Accordingly, the claim is reopened.

III.  Service Connection Claims

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Initially, the Board notes the Veteran does not assert that his claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.  Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  The Board notes that the theory of continuity of symptomatology does to apply to this case as migraine headaches was not "noted" during service and is not a chronic condition explicitly recognized under C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  In considering the effect of section 1111 on claims for service-connected disability, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has stated that the government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).

With regard to a claim based on Persian Gulf service, service connection may be presumed for certain conditions under 38 U.S.C.A. § 1117.  More specifically, 38 U.S.C.A. § 1117 provides in part that the Secretary may pay compensation under this subchapter to a Persian Gulf Veteran with a qualifying chronic disability that became manifest (A) during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War; or (B) to a degree of 10 percent or more during the presumptive period prescribed under subsection (b).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness; or (C) Any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection. 38 C.F.R. § 3.317(a)(2).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

A layperson (non-expert) can provide competent evidence as to events witnessed by the person and symptoms experience by the person, both as to kind and date of the event or symptoms.  See Layno supra, 470 (explaining that "lay testimony is competent only so long as it remains centered upon matters within the knowledge and personal observations of the witness").

Migraine Headaches

Service entrance examination dated in March 1965 reflects a history of frequent or severe headaches relieved by Aspirin.  Service treatment records show no complaints or findings for headache.

The Veteran filed an original VA compensation claim in June 1991.  He did not report headache to include migraine at that time.  Report of VA examination dated in August 1991 reflects no complaints or findings for headaches.  Treatment records from Madigan Army Hospital dated in June 1997 reflect complaints of headaches at the base of the skull for 2 weeks.  A November 2000 entry reflects history of head trauma in 1997 after he fell to the ground, landing on his head and right shoulder.  By history, he had headaches for several years, but worse the last 6 to 8 months.
Private treatment records dated in 2002 reflects a history of occipital headache for 3 months duration-he denied recent or past falls or head injury.  The Veteran denied aura or associated with nausea, vomiting, and phono/photophobia.  The assessment was muscle contraction headache.

In July 2003, the Veteran requested service connection for sinus headaches.  In an August 2003 statement, he reported having headaches in service that continued since he retired.  In May 2004, the RO dined service connection for sinusitis.

In April 2006, the Veteran requested service connection for headaches based on "Gulf War Symptoms."  He noted that "my headaches started at the end of my military time."  In June 2006, he reported that "The headaches that started in the military have gotten worse.  They happen in relationship to my right shoulder hurting."  In November 2006, the RO denied service connection for headaches.

In August 2007 and February 2008, the Veteran requested service connection for headaches.  In June 2008, the Veteran reported that he had headaches due to sinus problems for years but he now has headaches that are not caused by his sinus problems.

VA treatment records dated in April 2008 reflect a 20 year history of headaches.  A June 2008 entry reflects a history of headaches since 1991, diagnosed as mixed migraine headache disorder since 1991, with nausea about 70 percent of the time.  The Veteran was prescribed Topamax, which helped.

In February 2009, the RO denied service connection for headaches as this condition was "not incurred or caused by service."

In March 2011, the Veteran reported that migraine headaches began after retiring from the Navy in 1991; he reported that he had sinus headaches for years but then developed migraine headaches, which were medically diagnosed in 2007 or 2008.

Report of VA examination dated in March 2010 reflects a diagnosis for mixed cephalgia, migraine and sinus.  The examiner stated that there was "No evidence of any undiagnosed illness.  All of the symptoms the Veteran complains of are accounted for in the diagnoses made."

In his substantive appeal dated in August 2010, the Veteran reported that he had migraine headaches, which had their onset after service and manifested gradually over years.  He acknowledged that he had headaches prior to service but denied the existence of migraine headaches.  He further acknowledged that he had sinus headaches but reported that these were different from his migraine headaches.  The Veteran argued that migraine headaches had their onset after service due to an undiagnosed illness as result of his Gulf War exposure to chemicals.  The Veteran's wife reported headaches that he "started having headaches in 1991 after he come home from the Gulf War."

In May 2014, the Veteran testified that his migraine headaches began after he retired from the service to Pensacola, Florida.  He reported that, while he had sinus headaches too, his also had migraine headaches that were different in character.  He reported that his doctor suggested that these migraine headaches were due to chemical exposure while in service.  The Veteran explained that he served on a Navy ship and he washed down planes that returned to the ship from bombing missions in the Persian Gulf that were exposed to chemicals and had residual chemicals on them.

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for migraine headaches to include as due to an undiagnosed illness or a chronic qualifying disability.  The evidence of record shows that the Veteran entered service with a preexisting headache disability.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Headaches are noted on service entrance examination and, therefore, he is not presumed sound as to this noted disability.  Also, the evidence of record shows no increase in disability during the Veteran's period of service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The available service treatment records are silent for headache complaints, and the Veteran reports onset of migraine headaches after his service retirement in 1991.  Neither the lay nor the medical evidence shows a worsening of preexisting headache disorder or the onset of a new migraine-type headache disorder in service.  Moreover, competent evidence has not been presented showing that the Veteran's migraine headaches diagnosed post service are etiologically related to service, to include his report of chemical exposure while cleaning planes that returned from bombing missions over Iraq.

The Veteran is competent to report his headache symptoms, date of onset, and treatment.  Layno, supra.  However, to the extent that the Veteran reports onset of headaches in service or worsening of headaches in service, the Board finds that he is not credible.  Both the Veteran and his wife reported that headaches began after he retired from service.  The Veteran has also more recently reported that his headaches began or worsened at the end of his military service.  His statements are incongruous.  Therefore, the Board finds that he is not credible as he is an inconsistent historian and his statements have limited probative value.

The Board accepts that the Veteran has headaches and acknowledges the post service diagnoses to include migraine headaches.  However, neither the lay nor the medical evidence establishes that migraine headaches had their onset in service or his preexisting headache disorder was aggravated (permanently worsened) during service.  While the Veteran's VA doctor noted in the 2008 medical entry that the Veteran had a 20 year history of headaches dating to 1991, the mere transcription of medical history does not transform information into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  Furthermore, even if accurate, this evidence to which the Veteran points does not establish onset or aggravation of headache disorder in service, or link migraine headaches to his reported chemical exposure.

The Board has considered the Veteran's theory of entitlement pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  However, the Veteran's headaches are not an undiagnosed disorder, but rather have been diagnosed as migraine and sinus headaches.  The symptom is not unexplained and there is no indication of any undiagnosed illness involving migraine headaches.  In regards to the sinus headaches, the Board observes that the Veteran is service connected for sinusitis, which includes headaches, at the 30 percent disability level (effective from January 2007).

On balance, the weight of the evidence is against the claim.  There is no doubt to resolve.  Gilbert, supra.


IV.  Claims for Increase

The Veteran's right knee disability is evaluated as 10 percent disabling under Diagnostic Code 5257-5010.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The Veteran seeks an evaluation in excess of 10 percent for his right knee disability.  In June 2009, he reported constant pain of 5 or 6 on a scale of 10, with spike of pain to 10.  He also reported that he will "sometimes almost fall."  He testified in May 2014 that his right knee disability was manifested by locking, sensation of giving-way, bending backwards, and pain.  He denied wearing a brace but noted that he does have a brace.  He reported no recent treatment.

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. I f two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re- evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

Under certain circumstances, a knee disability may receive separate ratings based on evidence showing limitation of motion (Diagnostic Codes 5003, 5010, 5256, 5260, and 5261) or instability (Code 5257, 5262, and 5263).  See VAOPGCPREC 9- 2004 (September 17, 2004) and VAOPGCPREC 23-97 (July 1, 1997).

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  Under Diagnostic Code 5257, a 10 percent rating is warranted for slight subluxation or lateral instability, a 20 percent rating is warranted for moderate subluxation or lateral instability, and a 30 percent rating is warranted for severe subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2013).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

Analysis

Having carefully considered all the evidence of record, the Board finds that the evidence supports the assignment of a 20 percent evaluation for right knee disability based on episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  As recurrent subluxation and lateral instability is not shown during the appeal period, a disability evaluation under Diagnostic code 5257 is not warranted.  A 20 percent evaluation under Diagnostic Code 5258 is the maximum evaluation provided and neither the lay nor medical evidence more nearly reflects the criteria for a higher evaluation or separate evaluation under any other provision.  38 C.F.R. § 4.7.

An August 2006 private treatment note reflects no tenderness, instability, warmth, erythema, or deformity of the right knee.  McMurray's test was positive.  The assessment was internal derangement of right knee.  An October 2006 private treatment note reflects right knee complaints and findings for full range of right knee motion.  Varus and valgus movements were equal.  His knee was described as better with a knee brace as without it the knee will swell and lock.  The assessment was right knee meniscus tear, stable in a brace.  

An MRI dated in August 2006 reflects degenerative changes of the right knee.  A June 2008 statement from the Veteran's daughter reflects that she sees him with right knee pain and that he props up his knee all of the time when he is sitting.

VA treatment note dated in April 2008 reflects that the Veteran presented with complaint of right knee pain, 5 on a scale of 10 being the worst.  He reported pain is worse with prolonged walking or standing.  He denied use of medication or other pain treatment.

Report of VA examination dated in December 2008 reflects complaints of weakness, swelling, giving-way, dislocation, and pain.  Objectively, ligaments were stable and McMurray's test was negative.  There was mild subpatellar roughness bilaterally, worse on right.  The range of motion was from 0 to 140 degrees.  There was no additional limitation of motion after repetitive use, and no pain, weakness, lack of endurance, or incoordination.

A February 2009 MRI of the right knee showed osteoarthrosis, moderate chrondromalacia, and small joint effusion, but tendons and ligaments were intact and there was no evidence of meniscal tear.  The impression was moderate cartilage loss of the knee, small joint effusion, and edema in the subcutaneous fat of the anterior knee inferiorly.  A VA orthopedic follow-up note dated in June 2009 reflects complaints of constant knee pain, with painful pop, and giving way with hyperextension.  Objectively, there was bilateral genu varum.  Range of motion was from 0 to 130 degrees.  There was no effusion, but tenderness and positive compression test.  McMurray's test was negative and ligaments were stable and intact.  There was no significant meniscal pathology.  There was mild tendinosis of the patellar tendon.  The basement was degenerative joint disease of the right knee.  He was referred for gel insoles and a knee brace.  On follow-up in July 2009, the Veteran reported that the insoles and hinged braced helped a lot but he still "had a lot of pain."  The assessment was degenerative joint disease and chondromalacia.

Report of VA examination dated in March 2010 reflects complaints that the right knee locks up and gives way, and he has constant pain that requires him to wear a knee brace.  The Veteran reported crepitus and fatigue of the right knee; and that he could walk 15-20 minutes "before the knee gives out" and he could occasionally walk 30 minutes on level ground.  Objectively, the knee had normal appearance with slight tenderness in the lateral and medial aspects.  The range of motion was from 0 to 145 degrees "with some discomfort the final 10 degrees of knee extension.  Flexion was performed "essentially asymptomatically."  There was crepitus with flexion and extension.  Repetitive use testing showed no additional loss of range or motion or other symptoms.  The assessment was torn meniscus of right knee with post traumatic degenerative joint disease.

In this case, the Veteran's statements coupled with the medical evidence establish episodes of locking, pain, and effusion into the joint.  The Veteran is competent to report his knee giving out but the medical evidence shows no indication of subluxation or lateral instability to warrant an evaluation under Diagnostic Code 5257.  Additionally, neither the lay nor medical evidence more nearly reflects the criteria for a higher or separate evaluation under any other schedular criteria.  38 C.F.R. § 4.7.  There are no complaints or medical findings for ankylosis or limitation flexion or extension.  The medical evidence consistently reflects full extension and flexion to 140 degrees or more. 

When considering the provisions of 38 C.F.R. § 4.40 and § 4.45 as well as the ruling in DeLuca, the Board notes that pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  Here, VA examinations revealed no additional limitation motion following repetitive motion testing.  The findings do not support the assignment of a higher evaluation than now assigned as the schedule requires findings that more nearly reflect flexion limited to 45 degrees or extension limited to 10 degrees for separate evaluations based on limitation of motion.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5260-61.  Also, VA examinations showed no weakened movement, excess fatigability, or incoordination resulting in any additional functional limitation.  Therefore, the Board finds that the now assigned 20 percent evaluation contemplates the functional impairment caused by the Veteran's right knee symptoms.

The Board accepts that the Veteran is competent to report on his observable symptomatology such as joint pain and locking.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Both the lay and medical evidence are probative in this case.  Although the Veteran may believe that he meets the criteria for the next higher disability rating, his complaints along with the medical findings do not meet the schedular requirements for a higher evaluation than assigned here or a separate evaluation, as explained and discussed above.

In addition to "locking," pain, and effusion into the joint, the Board observes that the Veteran's left knee disorder is manifested by crepitus.  However, there is no indication that this causes functional limitation.

Accordingly, a 20 percent evaluation, and no more, for right knee disability under Diagnostic Code 5258 is granted.  All doubt has been resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); Gilbert, supra.

Lastly, the Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the Veteran's right knee disability, that is, "locking," pain, ad effusion into the joint, are specifically contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.


ORDER

The petition to reopen the claim for service connection for migraine headaches is granted.

Service connection for migraine headaches is denied.

An evaluation of 20 percent, and no more, for right knee disability is granted.


REMAND

The VA examinations of record are inadequate in regard to the claims based on disability due to undiagnosed illnesses.  Although an opinion was rendered, it was not supported by any medical explanation.

The Veteran asserts that, due to a qualifying chronic disability, he has (1) joint and muscle pain, (2) obstructive sleep apnea with associated fatigue, muscle aches, pain, and insomnia, and (3) a dermatology (skin) disability.  The Veteran suggests that he has signs or symptoms of undiagnosed illnesses or medically unexplained multisymptom illnesses.  The Veteran further avers that his diagnosed skin disorders are related to service, specifically his extreme exposure to sun light.  As there is no medical opinion of record supported by a medical rationale at this time on whether the Veteran has disability due to an undiagnosed illness or qualifying chronic disability based on his Gulf War era service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, or skin disorders/cancer secondary to sun exposure, the Board finds that remand for a VA medical opinions is necessary to decide these matters.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004) (a VA examination and/or opinion is warranted when there is an indication in the record that a current disability is related to military service; the threshold for an indication is low).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall undertake appropriate development to obtain any outstanding pertinent medical records to include all VA treatment records.

2.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issues on appeal and are not duplicative of those already found in the paper claims files, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims files and provide a medical opinion in conjunction with the development requested herein.

3.  The AOJ shall schedule the Veteran for a VA examination by an appropriately qualified physician.  The examiner must review the claims file and state that the claims file was reviewed in the report.  Current VA Gulf War Examination Guidelines must be followed.  All indicated tests should be performed, and all findings reported in detail.  The physician shall be requested to prepare an opinion supported by a rationale on the following:

(a) Whether it is at least as likely as not that the Veteran currently has or has had at any time during the pendency of the claim joint or muscle disorder due to an undiagnosed illness or a medically unexplained multisymptom illness.

(b) Whether it is at least as likely as not that the Veteran currently has or has had at any time during the pendency of the claim a skin (dermatological) disability due to an undiagnosed illness or a medically unexplained multisymptom illness; and whether any diagnosed skin disorder during the pendency of the claim is as likely as not as not related to service, to include the Veteran's report of exposure to chemicals while washing down planes that returned to his ship from missions in Iraq and/or his report of sun exposure in service.

(c) Whether it is at least as likely as not that the Veteran currently has or has had at any time during the pendency of the claim sleep disturbances with associated fatigue, muscle aches, pain, and insomnia, disability due to an undiagnosed illness or a medically unexplained multisymptom illness; and whether the Veteran has obstructive sleep apnea that is as likely as not related to service, to include the Veteran's report of exposure to chemicals while washing down planes that returned to his ship from missions in Iraq.

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.

The examiner shall identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching a conclusion.

If an opinion cannot be expressed without resort to speculation, the physician must so indicate and discuss why an opinion is not possible.

4.  The AOJ will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

5.  The AOJ will then readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


